    Case: 1:19-cv-02190 Document #: 11 Filed: 06/03/19 Page 1 of 6 PageID #:276



                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

IN RE BROILER CHICKENS ANTITRUST
LITIGATION
                                                              Case No. 16-cv-08637

                                                              Hon. Thomas M. Durkin


CONAGRA BRANDS, INC.; PINNACLE
FOODS, INC. KRAFT HEINZ FOODS
COMPANY; NESTLÉ USA, INC.; and                               Case No. 1:19-cv-02190
NESTLÉ PETCARE COMPANY,

                     Plaintiffs,
       v.                                                    Hon. Thomas M. Durkin

TYSON FOODS, INC., et al.,

                     Defendants.

                  PLAINTIFFS’ UNOPPOSED MOTION
  TO ADMINISTRATIVELY CONSOLIDATE THEIR CASE WITH THE MASTER
  DOCKET OF THE IN RE BROILER CHICKEN ANTITRUST LITIGATION CASE

       Pursuant to Federal Rules of Civil Procedure, Rule 42(a), Plaintiffs Conagra Brands, Inc.,

Pinnacle Foods, Inc., Kraft Heinz Foods Company, Nestlé USA, Inc., and Nestlé Purina PetCare

Company (collectively, “Plaintiffs”), respectfully move to consolidate for administrative purposes

their individual direct purchaser case with the master docket for related cases, captioned In Re

Broiler Chicken Antitrust Litigation, Case No. 1:16-CV-08637. Plaintiffs filed their initial

Complaint with this Court on March 29, 2019. Conagra Brands, Inc., et al. v. Tyson Foods, Inc.,

et al., Case No. 1:19-cv-02190, ECF No. 1. Plaintiffs’ case shares common questions of both law

and fact with the cases currently pending before the Court under the master docket in In Re Broiler

Chicken Antitrust Litigation, such that consolidation with the master docket for administrative

purposes, including coordination of discovery and other pre-trial matters (and such other
    Case: 1:19-cv-02190 Document #: 11 Filed: 06/03/19 Page 2 of 6 PageID #:277



administrative purposes deemed proper by the Court) would be in the interest of justice and judicial

economy. Plaintiffs have consulted with counsel for defendants who have stated that they do not

oppose the consolidation sought here. In further support, Plaintiffs state as follows:

       I.      BACKGROUND

       1.      On September 2, 2016, Maplevale Farms, Inc., et al., v. Koch Foods, Inc., et al.,

1:16-cv-08637 (N.D. Ill.) (“Maplevale”) was filed in this District on behalf of a proposed class of

direct purchasers of broiler chickens. The Maplevale action alleges that Defendants engaged in a

conspiracy to increase the prices of broiler chickens by reducing their supply and manipulating

prices in violation of, inter alia, Section 1 of the Sherman Act, 15 U.S.C. § 1.

       2.      On October 5, 2016, this Court granted various motions to reassign several of the

later-filed class cases with the Maplevale case, creating what has been referred to as the master

docket for these cases. (Case No. 16-cv-08637, ECF No 108.)

       3.      Since December 2017, numerous individual direct-action cases have been filed in

this District asserting claims grounded in legal and factual allegations that are the same and/or

similar to the Maplevale class action, which cases have been transferred to the master docket of In

Re Broiler Chicken Antitrust Litigation.

       4.      On March 29, 2019, Plaintiffs filed their initial Complaint, captioned, Conagra

Brands, Inc., et al. v. Tyson Foods, Inc., et al., Case No. 1:19-cv-02190 (ECF No. 1), which was

assigned to this Court as an initial matter.

       5.      On May 24, 2019, as a matter of right (because Defendants had not been served),

Plaintiffs filed their First Amended Complaint.        (ECF No. 10.) Plaintiffs’ First Amended

Complaint involves questions of law and fact that are common with both the Maplevale case and




                                                 2
     Case: 1:19-cv-02190 Document #: 11 Filed: 06/03/19 Page 3 of 6 PageID #:278



the other individual direct purchaser cases that have been transferred to the In Re Broiler Chicken

Antitrust Litigation master docket for coordinated administration.

        II.     DISCUSSION

        6.      This Court already presides over both the Plaintiffs’ pending action and the In Re

Broiler Chicken Antitrust Litigation cases with which Plaintiffs’ shares common questions of law

and fact, to wit:

        7.      The Plaintiffs’ case and the cases pending on the In Re Broiler Chicken Antitrust

Litigation master docket arise out of the same alleged basic transactions, conduct, and occurrences:

(1) Defendant broiler chicken producers and their co-conspirators engaged in an agreement,

combination, or conspiracy to fix, raise, elevate, maintain, manipulate and/or stabilize prices of

broiler chickens sold in the United States in violation Section 1 of the Sherman Act, 15 U.S.C. §

1; and, (2) Plaintiffs purchased broiler chickens from Defendants at supra-competitive prices as a

result of this alleged conspiracy.

        8.      Further, the Plaintiffs’ case and the cases pending on the In Re Broiler Chicken

Antitrust Litigation master docket share common questions of fact and law, e.g.: (1) whether

Defendants and their co-conspirators engaged in an agreement, combination, or conspiracy to fix,

raise, elevate, maintain, manipulate and/or stabilize prices of broiler chickens sold in interstate

commerce in the United States, in violation Section 1 of the Sherman Act, 15 U.S.C. § 1; (2)

whether the conduct of Defendants and their co-conspirators caused injury to the business or

property of the Plaintiffs; and (3) whether Plaintiffs are entitled to, among other things, an award

of damages under Section 4 of the Clayton Act, 15 U.S.C. § 15(a).

        9.      There is significant overlap among the Defendants named in Plaintiffs’ action and

in the cases on the master docket. Indeed, on May 24, 2019, a Stipulation was filed in In Re Broiler



                                                 3
    Case: 1:19-cv-02190 Document #: 11 Filed: 06/03/19 Page 4 of 6 PageID #:279



Chicken Antitrust Litigation concerning the waiver of service of summons and Defendants’

responses in eighteen (18) individual direct action plaintiff cases, which specifically included

Plaintiffs’ case “(16) Conagra Brands, Inc., et al. v. Tyson Foods, Inc. et al.” (Stipulation [and

Proposed Order] Concerning Waiver of Service and Responses to Direct Action Plaintiff

Complaints and Amended Complaints. ECF No. 2220 at 7.) The “Stipulating Plaintiffs” included,

among others, the instant Plaintiffs: “Conagra Brands, Inc.; Pinnacle Foods, Inc.; Kraft Heinz

Foods Company; Nestlé USA, Inc.; and Nestlé Purina PetCare Company.” (Id. at 6.)

       10.     Consolidating Plaintiffs’ case with the In Re Broiler Chicken Antitrust Litigation

master docket for administrative purposes will save, and avoid unnecessary duplication of, judicial

time and effort and promote efficiency.

       WHEREFORE, pursuant to Rule 42(a), and for the reasons set forth above, Plaintiffs

respectfully request that their case, Conagra Brands, Inc., et al. v. Tyson Foods Inc., et al., Case

No. 1:19-cv-02190, be consolidated with the In Re Broiler Chicken Antitrust Litigation for

administrative purposes.

June 3, 2019                                  Respectfully submitted,

                                              CONAGRA BRANDS, INC.; PINNACLE
                                              FOODS, INC.; KRAFT HEINZ FOODS
                                              COMPANY; NESTLÉ USA, INC.; and,
                                              NESTLÉ PURINA PETCARE COMPANY,


                                                By: /s/Robert M. Andalman
                                                    One of their Attorneys

 David C. Eddy, Esq. (72258)
 Antitrust Law Group, LLC
 1601 Assembly Street
 P.O. Box 8117
 Columbia, SC 29202
 Telephone: (803) 253-8267
 Email: deddy@theantitrustlawgroup.com


                                                 4
   Case: 1:19-cv-02190 Document #: 11 Filed: 06/03/19 Page 5 of 6 PageID #:280




Robert M. Andalman (ARDC #6209454)
Rachael Blackburn (ARDC #6277142)
A&G Law LLC
542 South Dearborn Street, 10th Floor
Chicago, Illinois 60605
Telephone: (312) 348-7629
Email: randalman@aandglaw.com
       rblackburn@aandglaw.com




                                        5
    Case: 1:19-cv-02190 Document #: 11 Filed: 06/03/19 Page 6 of 6 PageID #:281



                                 CERTIFICATE OF SERVICE

       I hereby certify that on June 3, 2019, I caused to be electronically filed the foregoing

PLAINTIFFS’ UNOPPOSED MOTION TO ADMINISTRATIVELY CONSOLIDATE

THEIR CASE WITH THE MASTER DOCKET OF THE IN RE BROILER CHICKEN

ANTITRUST LITIGATION CASE with the Clerk of the Court using the CM/ECF system

which will send notification of such filing to all counsel registered for ECF service.




                                                /s/ Robert. M. Andalman
